Citation Nr: 1824261	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-25 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for hypertension. 

2.  Entitlement to an initial rating in excess of 10 percent for status post open reduction internal fixation of the left ankle. 

3.  Entitlement to an initial compensable rating for pseudophakia of the left eye. 

4.  Entitlement to an initial compensable rating for bilateral hearing loss. 

5.  Entitlement to service connection for a back disorder.

6.  Entitlement to service connection for a cervical spine disorder.  

7.  Entitlement to service connection for a left elbow disorder. 

8.  Entitlement to service connection for a right elbow disorder.

9.  Entitlement to service connection for a left hand disorder.

10.  Entitlement to service connection for a right hand disorder.

11.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney-at-Law


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to November 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2012, April 2012, and February 2015 rating decisions of the RO in St. Petersburg, Florida.

The Board notes that the Veteran initially request a hearing in connection with his appeal regarding higher initial ratings for hearing loss, left ankle, hypertension, and left eye disabilities but in November 2016, submitted a written statement noting that he no longer desired a hearing for the appeal. 

The Board observes that in August 2017, the Veteran submitted additional evidence in support of some of the claims, along with a waiver of review of the same by the Agency of Original Jurisdiction (AOJ). 

Additionally, the Board acknowledges that in pursuit of the claims, the Veteran submitted a medical opinion indicating that the Veteran is unemployable due to carpal tunnel syndrome (claimed as hand disorder and granted below).  The Board notes that the medical opinion also indicated that the Veteran has bilateral wrist disabilities due to service.  To the extent that the Veteran is attempting to raise a claim for individual unemployability due to (now) service-connected carpal tunnel syndrome, and/or a claim for service connection for bilateral wrist disorder, the Veteran is advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).  

The issues of entitlement to service connection for back, neck, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's ulnar nerve entrapment, present in the right and left upper extremities, (claimed as left and right elbow disorders), is due to service.

2.  The Veteran's carpal tunnel syndrome, present in left and right upper extremities (claimed as left and right hand disorders), is due to service. 

3.  The Veteran's De Quervain's disease of the left thumb (claimed as left hand disorder), is due to service.  

4.  For the entire period on appeal, the Veteran's diastolic blood pressure was predominantly less than 110, and his systolic blood pressure was predominantly less than 200. 

5.  For the entire period on appeal, the Veteran's left ankle condition has manifested in no more than moderate limitation of motion and did not manifest as ankylosis, malunion, or deformity; astragalectomy of his left ankle is not shown.

6.  On examinations in April 2012, the Veteran's bilateral hearing loss disability was manifested by Level I hearing in each ear.  Remaining evidence of record does not show manifestations of hearing loss worse than that noted during the April 2012 VA examination. 

7.  For the entire period on appeal, the Veteran's left eye cataract was manifested by objective findings of corrected distance vision of 20/40 or better; the Veteran does not have a visual field defect, contraction or loss of a visual field, or scotoma.


CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the Veteran, the criteria for service connection ulnar nerve entrapment in the right upper extremity (claimed as elbow disability), are met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  Resolving all doubt in favor of the Veteran, the criteria for service connection ulnar nerve entrapment in the left upper extremity (claimed as elbow disability), are met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

3.  Resolving all doubt in favor of the Veteran, the criteria for service connection for right upper extremity carpal tunnel syndrome (claimed as hand disorder), are met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

4.  Resolving all doubt in favor of the Veteran, the criteria for service connection for left upper extremity carpal tunnel syndrome (claimed as hand disorder), are met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

5.  Resolving all doubt in favor of the Veteran, the criteria for service connection for De Quervain's disease in the left thumb (claimed as left hand disorder), are met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

6.  The criteria for an initial rating in excess of 10 percent for hypertension are not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2017).

7.  The criteria for an initial rating in excess of 10 percent for a left ankle disability are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5171 (2017).

8.  The criteria for an initial rating in excess of 10 percent for bilateral hearing loss are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86 (2017).

9.  The criteria for an initial compensable rating for left eye pseudophakia are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.102, 3.159, 4.7, 4.79, 4.119, Diagnostic Code 6027 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Although the Veteran has not indicated that there are any outstanding treatment records, the Board notes that the private medical opinion from Dr. D.M. indicates that the Veteran receives private treatment for his claimed hand and elbow disorders.  Dr. D.M. cited to specific records and restated those records in his report.  The Veteran is not prejudiced by VA not having the original records as the Board is able to grant the claims below.  

With respect to the claims for higher initial ratings, there is no indication that any records are outstanding.  The Veteran was offered multiple opportunities to provide outstanding treatment records or allow VA to obtain such records on his behalf but did not do so.  Again, neither the Veteran nor his attorney has indicated that there are any relevant, outstanding records.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C. § 1112; 38 C.F.R. § 3.304.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, for Veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C. § 7104 (a) (2012); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303 (a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

	a.  Elbows

In this case, a private evaluation from Dr. D.M. notes current diagnoses of ulnar nerve entrapment at the elbows in both upper extremities.  See July 2017 report from Dr. D.M.

The Veteran's service treatment records indicate paresthesias/numbness in January 1978.  The Veteran also offered competent and credible statements that his military occupational specialty as a plane captain in service, required him to carry heavy wing locks and tie-down chains, 70-80 pounds of equipment, and change 90 pound tires.  He reported that during service that his arms and hands would go numb and become painful after carrying, lifting, and turning the aforementioned heavy objects. See April 2016 affidavit. 

Dr. D.M. opined that the current ulnar nerve disorders are at least as likely as not directly related to service.  Dr. D.M. explained that it was his medical belief that the Veteran's bilateral ulnar nerve entrapment was a continuation of the documented paresthesias/numbness noted during service in January 1978. 

There is no evidence against the claim.  The Board has no reason not to accept the favorable evidence of record.  
Thus, resolving all doubt in favor of the Veteran, the Board finds that the preponderance of the evidence is in favor of the claim.  Thus, service connection is warranted.

	b.  Hands

In this case, the Veteran asserts that he has bilateral hand, as well as left thumb, disorders due to service.  See e.g. April 2016 affidavit.

The evidence includes a current diagnoses of carpal tunnel syndrome in both upper extremities as well as De Quervain's disease in the left thumb.  See July 2017 report from Dr. D.M. 

The Veteran offered competent and credible statements that he has experienced symptoms in his hands since service.  As discussed above, he offered competent and credible statements that his service duties included lifting heavy items on a regular basis.  Further, he offered competent and credible statements that his arms and hands would go numb and become painful after carrying, lifting, turning the aforementioned heavy objects.  See April 2016 affidavit. 

Dr. D.M. opined that the Veteran's hand symptoms are manifestations of carpal tunnel syndrome in each upper extremity, and De Quervain's disease in the left thumb.  Moreover, Dr. D.M. opined that the Veteran's bilateral carpal tunnel syndrome and De Quervain's disease are at least as likely as not directly related to service.  Dr. D.M. explained that the carpal tunnel syndrome was a direct result of the Veteran's repetitive use of his hands during first 10 years of service.  Dr. D.M. also explained that the left thumb disability is related to overuse of the left thumb during the Veteran's first 10 years of service as that disability typically occurs secondary to repetitive use.

There is no evidence against the claim.  The Board has no reason not to accept the favorable evidence of record.  

Thus, resolving all doubt in favor of the Veteran, the Board finds that the preponderance of the evidence is in favor of the claim.  Thus, service connection for bilateral carpal tunnel syndrome and De Quervain's disease of the left thumb, is warranted.

II. Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

	a.  Hypertension

The Veteran is service-connected for hypertension, which is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  The Veteran disagreed with the initial rating assigned.

Under Diagnostic Code 7101, a 10 percent rating requires diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.  A 20 percent rating requires diastolic pressure predominately 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent rating requires diastolic pressure predominantly 120 or more, while a 60 percent rating requires diastolic pressure predominantly 130 or more.  38 C.F.R. 
§ 4.104.

Considering the pertinent evidence in light of the above, the Board finds that a rating in excess of 10 percent for the Veteran's hypertension is not warranted at any point.

The Veteran was provided with a VA examination in April 2012.  At that time, he reported that he had been taking hypertension medication since service and that medication controlled his hypertension some but not well.  He also reported that he felt fatigued often which could have been due to hypertension or another disability.  He also reported that his blood pressure had averaged in the 130's over 90's.  

During the April 2012 VA examination, the Veteran's blood pressure readings were taken three times, with results as follows: 150/90, 152/93, and 146/88.  Regarding functional effects of hypertension, the VA examiner determined that the Veteran's hypertension would not impact his ability to work but according to the Veteran, did result in fatigue.  

The Veteran has not provided any additional records regarding current treatment for his hypertension.  

The foregoing evidence reflects that the Veteran's diastolic pressure was not predominantly 110 or more and his systolic pressure has not been predominantly 200 or more.  Thus, the evidence does not support a finding of diastolic pressure that was predominantly 110 or higher, or systolic pressure that was predominantly 200 or more.

While the Veteran is competent to report his symptoms, his assertions that the severity of his hypertension warrants a higher disability rating are outweighed by the competent and credible medical evidence that evaluates the true nature and severity of the Veteran's hypertension disability based on clinical data obtained by objective examination.  In this regard, the Board notes that the VA clinicians have the training and expertise necessary to administer the appropriate tests needed to determine the nature and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the objective medial evidence in regard to the type and degree of impairment caused by his hypertension.  There is no objective evidence of record showing that the Veteran's diastolic pressure has been predominantly 110 or more or that his systolic pressure has not been predominantly 200 or more.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the award of an initial rating in excess of 10 percent at any time as the criteria for a 20 percent rating under Diagnostic Code 7101 are not met.  

The Board has considered whether staged ratings are appropriate, under Fenderson, supra; however, as discussed above, the evidence does not support a rating in excess of 10 percent at any time.  Therefore, staged ratings for such disability are not warranted.

	b.  Left Ankle

The Veteran appealed the initial rating assigned for his service-connected left ankle disability. 

In addition to the regulations above, the Board notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

In this case, the Veteran's left ankle disability was initially rated noncompensable; however during the pendency of the appeal of that initial rating, the AOJ granted an increase to 10 percent effective since the date of service connection.  The left ankle disability is currently rated under Diagnostic Code 5271. 

Under Diagnostic Code 5271, a rating of 10 percent is warranted when limitation of motion of the ankle is moderate. See 38 C.F.R. § 4.71a, Diagnostic Code 5271. The maximum rating of 20 percent disabling is available under Diagnostic Code 5271 where the limitation of motion in the ankle is marked. Id.  

Normal ankle motion is dorsiflexion to 20 degrees, and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

The Veteran was afforded a VA examination for the left ankle disability in April 2012.  He denied experiencing flare-ups that impacted function of the ankle.  

On range of motion testing, left ankle plantar flexion ended at 45 degrees and dorsiflexion ended at 20 degrees or greater, with painful motion beginning at 15 degrees.  There was no additional limitation in range of motion following repetitive use testing.  Full muscle strength was noted in the left ankle.  The examiner noted functional loss including weakened movement, excess fatigability, disturbance of locomotion, interference with sitting, standing and weight-bearing.
 
The Veteran has been assigned a 10 percent disability rating for painful motion.  
A rating higher than 10 percent is not warranted as the evidence does not indicate that the Veteran suffered from marked limitation of motion in the left ankle.  As noted, the maximum rating of 20 percent is available under Diagnostic Code 5271 where the limitation of motion in the ankle is "marked."  38 C.F.R. § 4.71a, Diagnostic Code 5271.

The Veteran's range of motion on examination demonstrated plantar flexion to 45 or greater, and dorsiflexion to 15 degrees before pain.  The Board finds that such range of motion does not constitute loss of motion that more nearly approximates marked limitation of motion.

The Board also notes that the Veteran denied flare-ups but reported having left ankle pain with heavy weight-bearing and jumping. 

The Board has considered all of the lay and medical evidence and finds that the weight of the evidence is against the assignment of a disability rating in excess of 10 percent for the left ankle.  The Board accepts that the Veteran experiences pain in certain circumstances such as heavy weight-bearing and jumping.  The Board also accepts the VA examiner's assessment of functional loss including weakened movement, excess fatigability, disturbance of locomotion, interference with sitting, standing and weight-bearing.  See DeLuca, supra.  However, the Veteran's currently-assigned 10 percent disability rating already accounts for such pain and functional loss.  In this regard, his current limitation of motion would normally be noncompensable but the AOJ assigned an initial 10 percent disability rating for the Veteran's painful motion.  Neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation.  In order to warrant a higher evaluation, there must be the functional equivalent of marked limitation of motion of the ankle, and such is not shown by the record.
The Board has considered whether a higher or separate disability rating is available under any other potentially applicable provision of the rating schedule.  However, neither a higher nor separate evaluation is warranted based on any other provision of the rating schedule as there is no ankylosis or malunion of the os calcis or astragalus.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5273.

For these reasons, the Board is constrained to find that the preponderance of the evidence is against an initial rating in excess of 10 percent for the left ankle.

	c.  Hearing Loss

Ratings for hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.

In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met. The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).  

The rating criteria for hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86.  Specifically, when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment is determined from either Table VI or Table VIA, whichever results in the higher numerical.  38 C.F.R. § 4.86 (b).  That numeral will then be elevated to the next higher Roman numeral, and then each ear will be evaluated separately.  Id. 
In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id.  

Historically, service connection for bilateral hearing loss was established by an April 2012 rating decision, and assigned a noncompensable disability rating effective in September 2011, the date of the Veteran's claim for service connection.  The disability has been rated pursuant to 38 C.F.R. § 4.86, Diagnostic Code 6100.  

In connection with his claim for service connection, the Veteran was provided a VA  examination in April 2012.  The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
20
35
55
LEFT
5
10
25
40
70

Adding the sums of the Hertz levels from 1000-4000 and dividing by four, results in an average pure tone threshold of 31.25 in the right ear and 37.5 in the left ear.  The examiner noted speech recognition ability of 96 percent in the right ear and 100 percent in the left ear. 

The April 2012 VA examiner also noted the Veteran's reports of functional impairment that he sometimes has difficulty talking/understanding his kids on the phone.

Because the evidence does not indicate that the Veteran has an exceptional hearing pattern as described above, the Board will apply Table VI to determine the appropriate numeric designation for hearing impairment.  Applying the average pure tone thresholds and speech recognition abilities into Table VI reveals a numeric designation of hearing impairment of Level I in each ear.  38 C.F.R. § 4.85.  

Entering the category designation of Level I for each ear in Table VII, results in a noncompensable evaluation under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII. 

Based on the VA audiological examination of record, the Board finds that the Veteran is not entitled to an initial compensable rating for his bilateral hearing loss at any time.  In this regard, the Board has considered the audiological test results of record and applied the appropriate hearing designation levels, which have resulted in the currently-assigned, noncompensable disability rating.  There is no indication that any private or VA audiological records are outstanding. 

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that, while he is competent to report symptoms such as difficulty hearing normal conversation, and noting that his hearing loss interferes with his communication with his family and with others, he is not competent to report that his hearing acuity is of sufficient severity to warrant a compensable evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Based on the evidence of record, the Board finds that the Veteran is not entitled to an initial compensable rating for his bilateral hearing loss.  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his hearing acuity has not warranted a compensable rating at any time during the appeal period.  Therefore, assigning any staged rating(s) is not warranted.

The Court held that the schedular criteria for rating hearing loss, contemplate the functional effects of difficulty hearing and understanding speech.  Doucette v. Shulkin, 28 Vet. App. at 371.  These would include the Veteran's reports of difficulty hearing and understanding speech over the telephone.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See id. (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Finally, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for bilateral hearing loss.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his initial rating claim must be denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 

	d.  Left Eye

The Veteran contends that his service-connected left eye disability warrants a compensable rating.  A noncompensable evaluation has been in effect since the date of service connection in September 2011.

Under Diagnostic Code 6027, preoperative cataracts and postoperative cataracts with a replacement lens (pseudophakia) are evaluated based on visual impairment; postoperative cataracts without a replacement lens are evaluated based on aphakia. 38 C.F.R. § 4.79.  In this case, the Veteran's left cataract is postoperative with a replacement lens present (pseudophakia), and his disability will be evaluated based on visual impairment.

Under Diagnostic Code 6066, a 10 percent rating is assigned for impairment of central visual acuity in the following situations: (1) when the corrected visual acuity is 20/50 in one eye and 20/40 in the other eye; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, Diagnostic Code 6066.
A 20 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when the corrected visual acuity is 15/200 in one eye and 20/40 in the other eye; (2) when the corrected visual acuity is 20/200 in one eye and 20/40 in the other eye; (3) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; or (4) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50. Id.

When only one eye is service-connected, as is the case here and subject to the provisions of 38 C.F.R. § 3.383(a), the visual acuity of the other eye will be considered to be 20/40 for the purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75(c).

Ratings may also be assigned based on impairment of visual fields.  See 38 C.F.R. § 4.79, Diagnostic Codes 6080, 6081.

The maximum evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  The evaluation for visual impairment may be combined with evaluations for other disabilities of the same eye that are not based on visual impairment (e.g., disfigurement under DC 7800).  38 C.F.R. § 4.75(d).

The Board finds that the Veteran's left eye pseudophakia did not warrant a compensable rating at any time during the entire period on appeal.  In this regard, the Veteran was provided with a VA eye examination in April 2012.  At that time, the examiner noted a diagnosis of left eye pseudophakia following cataract surgery.  The Veteran reported that the injury occurred in 1996 when he was hit with a spring on the left temple.  He reported stable course since onset and denied any current treatment for the disability.

On objective examination, uncorrected distance visual acuity was 20/40 or better for the left and right eyes.  Corrected distance vision was also 20/40 or better for the left and right eyes.  Uncorrected near visual acuity was 20/70 for the right eye and 20/200 for the left eye.  Corrected near visual acuity was 20/40 or better for the left and right eyes.  
The April 2012 VA examiner noted that the Veteran did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with the near vision being worse.  The Veteran's pupils were round and reactive to light; there was no afferent pupillary defect present.  The Veteran did not have anatomical loss, light perception only, extremely poor vision, or blindness of either eye.  The Veteran did not have a corneal irregularity that resulted in severe irregular astigmatism. The Veteran did not have diplopia.  Eye pressure was 20 in each eye.  The slit lamp and external eye examination revealed dermatochalasis for both eyes regarding external exam/lids/lashes; normal conjunctiva/sclera; normal corneas; and normal anterior chambers; and normal irises.  Lens examination revealed nuclear sclerosis in the right eye and pseudophakia, pc haze in the left eye.  The internal eye examination was normal bilaterally.

The April 2012 VA examiner determined that the Veteran did not have a visual field defect.  No contraction or loss of a visual field was noted.  No scotoma was noted.  Preoperative cataract was noted on the right eye and postoperative cataract was noted on the left eye; however, the examiner noted that there was no decrease in visual acuity or other visual impairment.  

The April 2012 VA examiner found that the Veteran did not have any scarring or disfigurement attributable to any eye condition.  The examiner noted that the Veteran did not have any incapacitating episodes due to the eye disability in the 12 months prior to the examination.  The examiner found that the Veteran's eye conditions had no impact on the Veteran's ability to work. 

There are no other records that demonstrate worse eye symptomatology. 

Based on the evidence of record, the Board finds no basis for the assignment of an initial compensable rating for the Veteran's left eye status post cataract with pseudophakia.  Specifically, the evidence has not demonstrated corrected visual acuity of one eye worse than 20/40, sufficient to warrant a 10 percent rating.  See 38 C.F.R. § 4.79, Diagnostic Code 6066 (criteria for rating impairment of central visual acuity). 
The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant higher ratings; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, more probative than the Veteran's assessment of the severity of his disabilities.

The Board has considered whether a higher rating may be assigned based on impairment of visual fields or muscle function, but finds that the probative evidence does not support a finding of visual field loss or impaired muscle function. Therefore, those diagnostic codes pertaining to visual field loss are not for application.  See 38 C.F.R. § 4.79, Diagnostic Codes 6080, 6081, 6090, 6091.

For all of these reasons, the Board finds that the Veteran's left eye disability does not warrant a compensable rating at any time. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a compensable initial rating must be denied.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Service connection for left ulnar nerve entrapment disability (claimed as left elbow disorder), is granted.  

Service connection for right ulnar nerve entrapment disability (claimed as right elbow disorder), is granted.  

Service connection for carpal tunnel syndrome in the right upper extremity, (claimed as right hand disorder), is granted.  

Service connection for carpal tunnel syndrome in the left upper extremity, (claimed as left hand disorder), is granted.  

Service connection for De Quervain's disease of the left thumb (claimed as a left hand disorder), is granted.

An initial rating in excess of 10 percent for hypertension, is denied.

An initial rating in excess of 10 percent for a left ankle disability, is denied.

An initial compensable rating for a left eye disability, is denied.

An initial compensable rating for bilateral hearing loss, is denied.


REMAND

With respect to the remaining appeals for service connection for the back, neck, and sleep apnea, further development is required.

The AOJ provided the Veteran with a VA examination for the back and neck in February 2015, however, for the reasons explained below, the Board finds that opinion is inadequate and an addendum opinion is required.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.).

With respect to both claims, the Febraury 2015 VA examiner determined that respective disorders were less likely than not related to service based, in part, on a finding that there was no objective evidence that the Veteran was treated for back or cervical spine disorders post-service (prior to 2013 for the cervical spine and not at all for the back).  The examiner's rationale is flawed as the Veteran is not required to have received post-service treatment in order to be granted service connection.  

Further, since the Febraury 2015 VA examination, the Veteran submitted an affidavit April 2016 regarding the claims.  He described his in-service incurrences, and indicated that his neck and back pain had their onset during service.  The February 2015 VA examiner did not appear to consider any reports of continuity of symptomatology in reaching the determinations.  

Further, with respect to the cervical spine disorder, the examiner determined that the Veteran was involved in a motor vehicle accident (MVA) in 2013 which led to the cervical fusion, however records of such accident are not in the file.  The examiner did not expressly state that the 2013 MVA may have included back injury, but as the examiner explained that the negative opinion for the back was based in part on a finding that the Veteran's post-service back injury history was unknown, the Board finds that the records may be relevant to the back as well.  The AOJ should make further attempts to obtain these records from the Veteran or offer to obtain them on his behalf. 

Regarding the Veteran's claim for sleep apnea, the Board notes that he has not yet been afforded a VA examination.  The Board notes the Veteran's April 2016 affidavit indicating that he had sleep apnea symptoms in service, including snoring which is wife used to complain about, and that he currently uses a CPAP machine to control his sleep apnea.  The Veteran indicated that his sleep apnea symptoms have been present and continuous since service.  Therefore, the Board finds that a VA examination is required under McLendon v. Nicholson, 20 Vet. App. 79 (2006) to determine whether his current disorder is causally related to active service. 

The Board also notes that the Veteran should once again be offered the opportunity to provide any outstanding treatment records, or complete the appropriate authorization so that VA may obtain them on his behalf.  Specifically, any treatment records relevant to the claimed sleep apnea, back, and neck disabilities should be requested. 

Accordingly, the case is REMANDED for the following action:

1.  Remind the Veteran that he may send in private treatment records or authorization and consent for VA to obtain them on his behalf.  Specifically, the Veteran should be asked to submit any records regarding the 2013 MVA and cervical fusion surgery as well as records pertaining to the claimed sleep apnea, or complete the appropriate authorization so that VA may obtain them on his behalf. 

2.  Obtain a VA addendum opinion to address whether the claimed back and neck disabilities are related to service.  The content of the entire electronic claims file, to include a complete copy of the REMAND, must be made available to the individual designated to issue the opinion and the examiner should discuss the Veteran's documented medical history and assertions.  

The examiner is asked to answer the following questions: 

(a) Is it at least as likely as not (a 50 percent probability or higher) that the Veteran's back disorder, including thoracic strain, had onset in, or is otherwise related to service?  In reaching any conclusion, the examiner must consider the Veteran's April 2016 affidavit regarding his duties in service that involved carrying heavy items on a regular basis, as well as the indication that the Veteran's back pain began in service and continued since that time.  The examiner is advised that continuous treatment is not required in order to consider that the Veteran had continuous symptoms. 

(b)  Is it at least as likely as not (a 50 percent probability or higher) that the Veteran's neck disorder, including degenerative disc disease of the cervical spine, status post fusion C4-C7, had onset in, or is otherwise related to service?  In reaching any conclusion, the examiner must consider the Veteran's April 2016 affidavit describing the motor vehicle accident in service and that his neck pain began at that time.  The examiner is advised that continuous treatment is not required in order to consider that the Veteran had continuous symptoms. 

The examiner must provide complete rationale for the conclusions reached.

3.  Afford the Veteran a VA examination to determine whether his claimed sleep apnea is related to service.  The content of the entire electronic claims file, to include a complete copy of the REMAND, must be made available to the individual designated to issue the opinion and the examiner should discuss the Veteran's documented medical history and assertions.  

The examiner is asked to answer the following questions: 

(a) Does the Veteran have sleep apnea? Consider the Veteran's April 2016 statement that he currently uses a CPAP machine to control sleep apnea.  

(b)  If so, is it at least as likely as not (a 50 percent probability or higher) that the Veteran's sleep apnea had onset in, or is otherwise related to service?  In reaching any conclusion, the examiner must consider the Veteran's April 2016 affidavit that while in service, his wife complained about his snoring and that he was told by a doctor that he had sleep issues.  Consider also the Veteran's statement that at the time, the "sleep apnea" disorder was not a recognized disability.  Consider the Veteran's April 2016 affidavit noting that he went to the doctor while in service and complained of drowsiness, fatigue, and feeling tired.  The examiner is advised that continuous treatment is not required in order to consider that the Veteran had continuous symptoms. 

The examiner must provide complete rationale for the conclusions reached.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


